                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF WISCONSIN


NATE A. LINDELL,

             Plaintiff,

      v.                                            Case No. 18-CV-2027

ANTHONY MELI,
BILL SEARLS,
CAPTAIN JOHN O’DONOVAN,
and KEVIN A. CARR,

             Defendants.


                                      ORDER


      Plaintiff Nate Lindell, who is confined at the Columbia Correctional

Institution, filed this civil rights case alleging that the defendants violated his

constitutional rights in 2013 when he was confined at the Waupun Correctional

Institution. Lindell is proceeding on claims that (1) defendant Anthony Meli

retaliated against him for submitting a PREA (Prison Rape Elimination Act)

complaint by issuing him a false conduct report that alleged that Lindell had lied

about staff in the PREA complaint; (2) defendants John O’Donovan and Bill Searls

retaliated against him for submitting the PREA complaint by conspiring with Meli to

wrongfully find Lindell guilty at the disciplinary hearing on the conduct report; and

(3) defendants Meli and O’Donovan violated his due process rights by, respectively,

accusing him of being guilty without evidence and finding him guilty without

evidence at the disciplinary hearing. (ECF No. 36 at 5-6.)



     Case 2:18-cv-02027-LA-WED Filed 08/18/20 Page 1 of 8 Document 123
         Lindell is also proceeding on a claim for injunctive relief against defendant

Wisconsin Department of Corrections Secretary Kevin Carr to strike the discipline

from Lindell’s files and to enact procedural safeguards that will prevent the

retaliatory use of the disciplinary process in the future. (ECF No. 36 at 6.) The second

amended complaint is the operative complaint. (ECF No. 105.) Lindell’s motion to

compel discovery (ECF No. 88) and motion for sanctions (ECF No. 106) are before the

court.

         1. Lindell’s Motion to Compel Discovery

         Lindell first contends that, although the defendants objected to certain

discovery requests by claiming that material was, or may be, privileged or

confidential, they failed to provide a privilege log. (ECF No. 88 at 3.) Specifically,

Lindell contends that the defendants objected to his discovery requests which sought

the following information:

         a)    Other conduct reports accusing prisoners of lying in PREA
               complaints, the PREA complaints at issue and documents from
               resulting disciplinary proceedings.
         b)    Any emails to/from defendants concerning Lindell, particularly
               ones about this case, internet posts of his, or his PREA
               complaints.
         c)    Decisions regarding prisoners’ challenges to conduct reports that
               charged prisoners with lying in PREA complaints
         d)    Materials (e.g. emails) revealing PREA complaints filed about
               WCI staff and conduct reports issued against the filers.
         e)    Materials (e.g., emails, correspondence, request slips, IRs) that
               reveal concerns at WCI prisons being punished for making PREA
               complaints
         f)    Materials (e.g. handbook describing conditions he was held in,
               photos of cell interior, DVD evidence from WD Wis Case #18-cv-
               895) revealing the nature of the conditions inflicted on him at
               WSPF, due partly to the conduct report at issue in this case.

                                           2



         Case 2:18-cv-02027-LA-WED Filed 08/18/20 Page 2 of 8 Document 123
      g)     Complaints filed by other prisoners about being disciplined or
             harmed for making PREA complaints.
      h)     Materials revealing any administrative discipline of any
             defendant.
      i)     An explanation of what the defendants did to ensure prisoners
             (including Lindell) could make PREA complaints without fear of
             being retaliated against.
      j)     Any emails defendants sent to anyone (or received) concerning
             Lindell.

(ECF No. 88 at 2-8.)

      The defendants state that they properly objected to Lindell’s requests to

produce other inmates’ PREA complaints (subparts a, c, d, e, & g) because: (1) the

requests are overly broad; (2) PREA complaints filed by other inmates, as well as

conduct reports and disciplinary actions taken against other inmates, are not

relevant to proving that the defendants acted with a retaliatory motive against

Lindell; (3) this “other acts” evidence would not be admissible at trial, nor would it be

relevant to summary judgment because it relates solely to credibility; and (4) the

documents at issue contain other inmates’ confidential information. (ECF No. 100 at

4.) The defendants also state that they produced a redacted list of PREA

investigations at WCI from 2012-2013 to provide Lindell with information that he

requested. (Id. at 5; ECF No. 99-2 at 6, j.)

      Regarding Lindell’s request for emails (subpart b), the defendants explain:

      In his motion, Plaintiff concedes that although “Defendants did provide
      some emails to/from defendants prior to the disciplinary action that
      occurred, they left out post-discipline emails, which might contain
      admissions of retaliatory purpose, or all sorts of relevant
      communication.” (Dkt. 88:4.) Defendants conducted a search for emails
      related to Plaintiff from August 24, 2013 through December 31, 2013
      and produced 89 pages of emails and attachments. (Dkt. 99-3.) None of

                                               3



      Case 2:18-cv-02027-LA-WED Filed 08/18/20 Page 3 of 8 Document 123
      the emails produced contain any admissions of retaliation, yet Plaintiff
      contends that there may be other emails that would contain such
      information.

(ECF No. 100 at 5.) Lindell’s conduct report (CR 2406066) was issued on November

7, 2013, and the disciplinary hearing took place on November 26, 2013. (ECF No. 105

at 24, 37.) Thus, it appears that the defendants have responded to this discovery

request by searching for both pre-discipline and post-discipline emails and producing

89 pages of emails and attachments.

      Regarding Lindell’s request for materials related to disciplinary segregation

(subpart f), the defendants contend that, to the extent Lindell seeks this information

to demonstrate the harm he suffered as a result of the defendants’ alleged action, this

request would be more appropriately revisited if Lindell’s claim proceeds to trial.

(ECF No. 100 at 6.)

      Next, in his motion to compel discovery Lindell contends that the defendants

should be held to responses to requests to admit that they improperly answered. (ECF

No. 88 at 8.) Specifically, he cites to the defendants’ responses to the following

requests for admission:

      a)     Meli charged other prisoners with lying in their PREA complaints
             about staff.
      b)     O’Donovan found other prisoners guilty of lying in PREA
             complaints and punished them for that.
      c)     Searls informed Meli or Meli’s associates that other PREA
             complaints were “unfounded.”
      d)     Searls knew that informing Meli or Meli’s associates that a
             prisoner’s PREA complaint was “unfounded” was likely to result
             in Meli charging the complainant with lying about staff.



                                          4



     Case 2:18-cv-02027-LA-WED Filed 08/18/20 Page 4 of 8 Document 123
        e)    The defendants knew that Meli was charging prisoners with lying
              about staff in PREA complaints that Meli believed were
              unfounded.
        f)    Lindell’s description of an incident in an inmate complaint was
              true, truthful, and correct.
        g)    An ICE’s report for his inmate complaint was true, truthful,
              accurate and correct.
        h)    The PREA complaint that Lindell was disciplined for wasn’t
              preserved.
        i)    Prior to November 6, 2013, the defendants knew that at least two
              prisoners filed inmate complaints about being wrongfully accused
              of lying about staff in their PREA complaint.
        j)    No one directed/ordered the defendants to take or engage in the
              actions that they are being sued about – they took these actions
              based on their own will.

(ECF No. 88 at 8-10.)

        In response, the defendants contend that they properly responded to Lindell’s

requests and cite their discovery responses. (ECF No. 100 at 6-8; ECF No. 99-4, 99-5,

99-2)

        Next, Lindell contends that the defendants gave numerous obstructive

responses to deny relevant document requests. (ECF No. 88 at 10.) Specifically, he

states that the defendants provided incomplete or evasive responses to requests that

sought the following information:

        a)    Materials that reveal that funds could be denied if staff are found
              to violate PREA.
        b)    Letters to Pollard and Ed Wall from Lindell, seeking to appeal the
              discipline in his case.
        c)    The returned inmate complaint that Lindell submitted about the
              discipline.
        d)    The PREA complaints filed by two brothers at WCI, letters from
              their mom to the warden and DOC secretary, over a dozen files
              for other PREA complaints filed by WCI prisoners obtained by
              said mom.


                                           5



        Case 2:18-cv-02027-LA-WED Filed 08/18/20 Page 5 of 8 Document 123
      e)     A copy of a newspaper article with Pollard denying claims of
             abuse at WCI.
      f)     Carbon copies of inmate complaints filed by other prisoners over
             being issued conduct reports for making PREA complaints.
      g)     In response to Lindell’s interrogatory asking what defendants did
             to ensure that prisoners could make PREA complaints without
             fear of being harmed for doing so, defendants objected, claiming
             that this is irrelevant.
      h)     Failing to provide a signature page for Meli’s answers to
             interrogatories.
      i)     Meli failing to answer how many A.C. proceedings he participated
             in or observed.
      j)     Searls failed to explain why he provided information to Meli about
             Lindell’s PREA complaint.
      k)     Carr refused to explain what he or his subordinates are doing to
             correct the harms caused to Lindell by the conduct report at issue
             in this case.
      l)     Meli’s signature page is missing from another response to
             interrogatories.
      m)     Failing to provide the evidence cited for CR 3233700.
      n)     Disregarding Lindell’s objections to earlier inadequate discovery
             replies by treating them as new requests.

(ECF No. 88 at 10-13.)

      In response, the defendants contend that they did not give obstructive

responses to Lindell’s requests, citing their discovery responses as support. (ECF No.

100 at 8-11.) Again, the court finds that the defendants properly responded to

Lindell’s discovery requests.

      Lastly, Lindell contends that the defendants refused to engage in a reasonable

inquiry prior to taking the position that they lacked sufficient knowledge to answer

the requests. (ECF No. 88 at 13-14.) He says, for example, Meli “dodged one inquiry

by saying ‘I don’t recall’ … when he could’ve reviewed the cited records as part of a

reasonable inquiry.” (Id. at 13.)


                                          6



      Case 2:18-cv-02027-LA-WED Filed 08/18/20 Page 6 of 8 Document 123
       The court has reviewed the discovery requests and responses at issue and finds

that defendants have properly responded to Lindell’s extensive discovery requests.

(See ECF Nos. 99, 99-1 – 99-6.) The court finds no basis for compelling the defendants

to provide additional discovery responses. The court will deny Lindell’s motion to

compel.

       2. Lindell’s Motion for Sanctions

       Lindell moves for sanctions based on the defendants’ pursuit of a frivolous

defense. (ECF No. 106 at 1.) He states that Meli and O’Donovan were sued for a

similar act of retaliation in another case that settled for $17,000. (Id. at 1-2.)

According to Lindell, the previous case has already established that disciplining a

prisoner for making a PREA complaint violates the First Amendment, and Lindell’s

claim adds allegations that he was framed. (Id. at 2.) Lindell seeks sanctions under

Federal Rule of Civil Procedure 11(b).

       The defendants oppose Lindell’s motion. 1 (ECF No. 113.) They point out that a

settlement in another case is not an admission of guilt. (Id.) The defendants state

that Lindell has not pointed to statements by the defendants that are contrary to

controlling authority. (Id. at 1.) They also state that they are entitled to dispute facts

and there is no evidence that the defendants made misrepresentations in the answer.

(Id. at 2.)




1 The defendants request the court accept their untimely response for excusable
neglect because Attorney Polich unexpectedly had to undergo emergency surgery and
is recovering. (ECF No. 113 at 1.) The court will accept the untimely filing.
                                          7



      Case 2:18-cv-02027-LA-WED Filed 08/18/20 Page 7 of 8 Document 123
      Lindell has not demonstrated any basis for imposing sanctions on the

defendants. The court will deny his motion.

      THEREFORE, IT IS ORDERED that Lindell’s motion to compel discovery

(ECF No. 88) is DENIED.

      IT IS FURTHER ORDERED that Lindell’s motion for sanctions (ECF No.

106) is DENIED.

      IT IS FURTHER ORDERED that a party may serve and file objections to

this order within fourteen days of being served with the order. See Fed. R. Civ. P.

72(a). The district judge will consider a timely objection and will modify or set aside

this order or any part of this order only if it is clearly erroneous or contrary to law.

      Dated at Milwaukee, Wisconsin this 18th day of August, 2020.




                                                WILLIAM E. DUFFIN
                                                U.S. Magistrate Judge




                                            8



      Case 2:18-cv-02027-LA-WED Filed 08/18/20 Page 8 of 8 Document 123
